El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
En 1987 la Asamblea Legislativa aprobó la Ley Núm. 21 de 20 de mayo de 1987 (23 L.P.R.A. see. 64 et seq.) para autorizar a urbanizaciones y comunidades a controlar el acceso vehicular y el uso público de sus calles residenciales. El propósito principal de esta ley es proveer a nuestra ciudadanía un instrumento adicional para combatir la criminalidad y así procurar su cooperación activa en la lucha contra el crimen. La ley propende, además, a mejorar la seguridad y tranquilidad de nuestras comunidades, de modo que los vecinos puedan lograr una sana convivencia e interacción comunitaria.
El concepto de control de acceso implica que se preserva la naturaleza pública de las calles residenciales, mientras se permite a los residentes establecer unos medios para controlar el tráfico de vehículos y el uso público, y así velar por su propia seguridad, y cultivar un ambiente propicio para una mejor convivencia. La delicada política pública tras este ordenamiento requiere armonizar el interés de los ciudadanos en su seguridad y bienestar con los derechos de propiedad y libertad de otras personas, así *187como de aquellos residentes que se oponen al control de acceso o a sus términos. Tanto la Ley Núm. 21, según en-mendada, supra, como el reglamento de la Junta de Plani-ficación de Puerto Rico y las ordenanzas municipales que la implantan, intentan armonizar estos intereses.
Los casos ante nuestra consideración nos permiten acla-rar los derechos y las obligaciones de los residentes de aquellos sectores que han sido autorizados por los munici-pios a establecer controles de acceso. En particular, nos pronunciamos sobre los derechos de unos residentes de Mansiones de Río Piedras, que alegadamente se opusieron al sistema control de acceso, a obtener gratuitamente los medios para operar dicho sistema.
Antes de emprender nuestro análisis es preciso señalar que, en nuestro ordenamiento actual, las calles son bienes de uso público y que en el pasado, a los efectos del ejercicio de la libertad de expresión, las hemos considerado foros públicos. Véanse, e.g.: Art. 256 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 1025; Pacheco Fraticelli v. Cintrón Antonsanti, 122 D.P.R. 229 (1988); Saldaña v. Concejo Municipal de San Juan, 15 D.P.R. 37 (1909).
En el caso José R. Caquías Mendoza etc. v. Asociación de Residentes de Mansiones de Río Piedras, etc. (en adelante Caquías etc. v. Asoc.) la Asociación de Residentes de Man-siones de Río Piedras, etc. (en ¿delante la Asociación) soli-cita la revocación de una sentencia del Tribunal Superior que declaró con lugar la moción de sentencia sumaria de los residentes opositores y que ordenó a la peticionaria a poner a disposición de los demandantes todos los beneficios del sistema de control de acceso, sin que ellos estuvieran obligados a pagar cuotas de mantenimiento.
En el segundo caso, Wilfredo Báez y otros residentes nos piden que revoquemos la resolución del Tribunal Superior en el caso Asociación de Residentes de Mansiones de Río Piedras, Inc. v. Wilfredo Báez y otros (en adelante Asoc. v. Báez y otros) que declaró sin lugar su moción de sentencia *188sumaria parcial. Ellos habían solicitado, entre otras cosas, que se declarase ilegal el sistema de control de acceso im-plantado en la urbanización o, en la alternativa, que la Ley Núm. 21, supra, según alegadamente aplicada por la refe-rida asociación, se declarase inconstitucional.
Por tratarse de controversias novedosas, expedimos los autos y consolidamos los recursos. Mediante una interpre-tación estatutaria confirmamos la sentencia recurrida en Caquías etc. v. Asoc. y ordenamos a la Asociación entregar gratuitamente a los residentes opositores, tanto los contro-les remotos como las llaves del paseo peatonal.
Simultáneamente, confirmamos parcialmente la resolu-ción recurrida en Asoc. v. Báez y otros. Fieles a los princi-pios tradicionales de revisión judicial, nos abstenemos de resolver los señalamientos constitucionales presentes en este caso por entender que existen controversias de hecho que impiden su resolución por la vía sumaria. Devolvemos el caso al tribunal a quo para conceder a las partes amplia oportunidad de presentar prueba sobre la manera en la que la Asociación opera el sistema y sobre las alegadas violaciones a derechos constitucionales resultantes de tal operación.
Al así proceder, no hacemos mas que cumplir nuestra obligación de no adjudicar la constitucionalidad de una ley antes de que sea necesario y, con más razón, cuando los autos son inadecuados para tal adjudicación. Vélez Ramírez v. Romero Barceló, 112 D.P.R. 716, 728 (1982); Vives Vázquez v. Tribunal Superior, 101 D.P.R. 139 (1973). Este Tribunal tiene el deber, reiterado y cumplido en repetidas ocasiones, de no decidir a destiempo cuestiones constitucionales y así evitar pronunciamientos de índole consultiva, sin proporción a los hechos. Véanse, e.g.: Hernández Agosto v. Betancourt, 118 D.P.R. 79, 86-87 (1986); Molina v. C.R.U.V., 114 D.P.R. 295, 297 (1983); Cerame-Vivas v. Srio. de Salud, 99 D.P.R. 45, 51 (1970); Esso Standard Oil v. A.P.P.R., 95 D.P.R. 772, 783 (1968).
*189Al remitir el caso al foro de instancia, reiteramos la norma tradicional de que las leyes son y se presumen constitucionales hasta tanto un tribunal competente declare lo contrario. Enfatizamos, además, que al examinar las cuestiones constitucionales, los tribunales deberán siempre tener presente su deber de interpretar la Constitución de manera que puedan garantizar su vigor y relevancia ante las realidades de nuestros tiempos. Cerame-Vivas v. Srio. de Salud, supra, pág. 51; López Vives v. Policía de P.R., 118 D.P.R. 219, 227 (1987); P.R. Tel. Co. v. Martínez, 114 D.P.R. 328, 349-350 (1983). Después de todo, la vitalidad de nuestra Constitución depende, en última instancia, de su capacidad para responder con acierto a los distintos problemas sociales, políticos y económicos que de tiempo en tiempo aquejen al país, y al aplicarla debemos recordar que “[interpretamos una Constitución, no los Rollos del Mar Muerto”. P.R. Tel. Co. v. Martínez, supra, pág. 350.
I
De los autos originales se desprenden los siguientes he-chos que no están en controversia.
Mansiones de Río Piedras (en adelante Mansiones) es una urbanización de unas ciento ochenta y una (181) resi-dencias, localizada en el Municipio de San Juan (en ade-lante el Municipio). Sus únicas dos (2) vías de acceso son las calles Begonia y Gardenia, ambas vías municipales.
Allá para 1985 los residentes de Mansiones comenzaron a explorar alternativas para velar por su propia seguridad mediante el cierre permanente de una (1) de las dos (2) calles, según el Art. 12.07 de la Ley Núm. 146 de 18 de junio de 1980, conocida como la Ley Orgánica de los Muni-cipios de Puerto Rico, 21 L.P.R.A. ant. sec. 3457).(1)
*190Organizados en una asociación no incorporada, una ma-yoría de los residentes autorizó por escrito a sus directores a representar “los intereses comunitarios a los efectos de solicitar a la Asamblea Municipal de San Juan la autoriza-ción para controlar la entrada y sal[i]da de personas extra-ñas a nuestra comunidad”.!(2) (Énfasis en el original suprimido.) Caso Núm. RE-91-139, Solicitud de revisión, pág. 14. El boletín mensual de Mansiones, El Timonel, in-formó a los residentes “que nada se pierde ni se compro-mete con esta petición”. La gestión, sin embargo, resultó infructuosa. A pesar de las autorizaciones concedidas, los residentes no pudieron llegar a un acuerdo sobre la calle que sería cerrada de forma permanente. Unos y otros se oponían al cierre de la entrada más próxima a sus respec-tivas residencias.
Así las cosas, el 20 de mayo de 1987, la Asamblea Legislativa aprobó la Ley Núm. 21, supra, la cual autorizó a la Junta de Planificación de Puerto Rico (en adelante la Junta) a conceder permisos para el control del tráfico de vehículos de motor y el uso público de las calles en urbanizaciones residenciales, públicas o privadas, con un solo acceso de entrada y salida o con más de un acceso, *191siempre que ninguna de sus calles o caminos se usara como vía de entrada o salida de otra comunidad. 23 L.P.R.A. see. 64. Según esta ley, para poder obtener un permiso, la ur-banización interesada debía tener un consejo o asociación de residentes y presentar una solicitud adoptada por tres cuartas (3/4) partes de los residentes, acompañada de ga-rantías de que la comunidad sufragaría los gastos de ins-talación, operación y mantenimiento del sistema de control. 23 L.P.R.A. sec. 64a(b).(3) Cumplidos todos los re-quisitos estatutarios y aquellos que se estableciesen me-diante reglamento, la Junta podía proceder a expedir el permiso solicitado, previa celebración de vistas públicas debidamente notificadas.(4) Esta ley nada dispuso sobre los derechos u obligaciones de aquellos residentes que no favo-recieran la implantación del sistema de control.
Poco más de un (1) año después, el 10 de agosto de 1988, la Asamblea Legislativa aprobó la Ley Núm. 156 (23 L.P.R.A. secs. 64-64b-l, 64c-64g) y enmendó sustancialmente la Ley Núm. 21, supra. En particular, traspasó la facultad de expedir los permisos de la Junta a los municipios y estableció un procedimiento específico para su expedición. 23 L.P.R.A. sees. 64 y 64b’ Los requisitos estatutarios para la solicitud quedaron, en esencia, intactos.(5) Con respecto a los residentes que no favo-*192recieron el sistema, la Ley Núm. 156, supra, dispuso que éstos no estarán obligados al pago de las cuotas para la implantación, la operación y el mantenimiento del sistema, excepto cuando así se comprometan mediante contrato escrito. 23 L.P.R.A. sec. 64g.
A raíz de estos desarrollos, la Asociación, una corpora-ción privada sin fines de lucro, realizó gestiones para obte-ner un permiso para establecer un sistema de control de acceso conforme a la Ley Núm. 21, según enmendada por la Ley Núm. 156, supra. El 16 de agosto de 1988 la Asocia-ción presentó su solicitud ante el Municipio acompañada de, entre otras cosas, copias de aquellas autorizaciones suscritas durante 1986 y principios de 1987 para que su predecesora iniciara las gestiones con el Municipio para controlar “la entrada y la salida de personas extrañas”.(6) Incluyó, además, copia de los contratos de mantenimiento suscritos por poco más de tres cuartas (3/4) partes de los residentes. Con estos contratos, los residentes suscribien-tes se comprometieron a financiar el sistema mediante el pago mensual de una cuota de cuarenta y cinco (45) dólares durante su residencia en la urbanización.
Así las cosas, el 20 de enero de 1989 entró en vigencia el Reglamento de Planificación Núm. 20 de 20 de enero de 1989, Junta de Planificación de Puerto Rico (en adelante Reglamento Núm. 20), conocido como el Reglamento de Control de Tránsito y Uso Público de Calles Locales, adoptado por la Junta conforme a la See. 6 de la Ley Núm. 21, según enmendada, supra, por la Ley Núm. 156, *193supra.(7) Conforme a la See. 5.03(8) de este reglamento, la urbanización solicitante tiene que proveer una garantía de que brindará acceso por igual y en todo momento a todos los residentes, incluso a los que no favorecieron el estable-cimiento del sistema.(8)
Meses más tarde se celebró una vista pública ante el Municipio para considerar la solicitud de la Asociación. (9) Ningún residente compareció a manifestar oposición. Acto seguido, el 13 de noviembre de 1989, la Asamblea Municipal aprobó la Ordenanza Municipal Núm. 40 de 13 de no-viembre de 1989, Serie 1989-1990 (en adelante la Orde-nanza), mediante la cual autorizó a los residentes de Mansiones a “cerrar, mediante la instalación de [un] por-tón electrónicamente activado [con] tarjeta y [la] construc-ción de [una] caseta con vigilante, la intersecció[n] de las calles Lirio y Begonia”. Autorizó, además, “el cierre contro-lado mediante la instalación de [un] portón electrónica-mente controlado con ‘beeper’ [control remoto] de la inter-sección de las calles Lirio y Gardenia”. Ordenanza, See. Ira. En particular, la Asamblea Municipal de San Juan estableció como condición sine qua non de la autorización que:
... aún [sic] aquellos residentes que no estén de acuerdo con los mencionados cierres de calles y que no participen con la *194aportación de cuotas, se les reconocerá el derecho a la partici-pación de todos los beneficios. Ordenanza, Sec. 2da.(10)
El Municipio no solicitó a los residentes de Mansiones que demostraran su conformidad con esta ordenanza. Esta constituyó el primer y último pronunciamiento del Munici-pio sobre la solicitud de la Asociación.
Acto seguido, la Asociación procedió a instalar un portón en la intersección de la calles Gardenia y Lirio que se opera mediante control remoto. Adyacente a este portón no hay caseta de vigilancia alguna, por lo que el uso de un control remoto es la única forma de obtener acceso. Instaló, ade-más, un portón operado por llave que controla el acceso peatonal. En la intersección de la calles Begonia y Lirio, la Asociación construyó una caseta de vigilancia e instaló un portón que opera no sólo mediante control remoto, sino también mediante un mecanismo colocado dentro de la ca-seta, la cual es a todas horas atendida por un guardián.
El sistema de control de acceso comenzó a operar el 30 de junio de 1990. Por razones de seguridad, la Asociación decidió cerrar el portón de la intersección de las calles Gardenia y Lirio de 10:00 p.m. a 6:00 a.m. Distribuyó, además, unas calcomanías para facilitar la identificación de los au-tomóviles de los residentes y así agilizar el tránsito por el portón atendido por el guardián.
Entregó los controles remotos a aquellos residentes que habían suscrito el contrato de mantenimiento y pagado la cuota mensual junto con un depósito de treinta y cinco dó-lares ($35) por control. La llave del portón del paseo pea-tonal la puso a disposición de todos los residentes por un precio de quince dólares ($15) por llave.
Algunos residentes se negaron a suscribir el contrato de mantenimiento y, por lo tanto, a pagar la cuota mensual y *195el depósito por cada control. La Asociación, por su parte, rehusó entregarles los controles remotos o las claves de estos. En consecuencia, dichos residentes se quedaron sin acceso por el portón que no tiene guardián en la intersec-ción de las calles Gardenia y Lirio.
HH 1 — i
El 26 de julio de 1990 la Asociación presentó una de-manda contra varios residentes en la que alegó que éstos eran miembros de la Asociación, que habían autorizado el sistema de control de acceso con el compromiso de finan-ciarlo y que, no obstante, se habían negado a pagar la cuota mensual para su mantenimiento.!11) Caso Civil Núm. KAC-90-1233, Tribunal Superior, Sala de San Juan, Asoc. v. Báez y otros.i12) A manera de remedio, solicitó que se les ordenara pagar dicha cuota y que se resolviera que éstos no tenían derecho alguno a los controles remotos que acti-van los portones del sistema hasta tanto no pagaran la cuota. Demanda, Caso Civil Núm. KAC-90-1233, pág. 4. Solicitó, además, que se les condenara a indemnizar los daños y perjuicios alegadamente causados por sus actuaciones. íd., pág. 4.(13)
Varios de los demandados y otros residentes adicionales respondieron, a su vez, con la presentación el 17 de agosto del mismo año de una demanda sobre sentencia declarato-ria e interdicto preliminar y permanente contra la Asocia-*196ción y el Municipio. Caso Civil Núm. KPE-90-1382, Tribunal Superior, Caquías etc. v. Asoc.(14) Aunque éste fue el segundo caso presentado, comenzaremos por exponer su cauce procesal, ya que el Tribunal Superior dictó sentencia en él antes de que se dictara la resolución recurrida en el caso iniciado por la Asociación.
A. Caquías etc. v. Asoc.
Los residentes demandantes en Caquías etc. v. Asoc. alegaron, en síntesis, que no habían autorizado la gestión de la Asociación para establecer el control de acceso según la Ley Núm. 21, supra, ni firmado contrato alguno de man-tenimiento y que, no obstante, la Asociación les había ne-gado los controles remotos para operar los portones hasta tanto pagaran la cuota a la Asociación. Demanda, Caso Civil Núm. KPE-90-1382, párrafos 21-26.(15) Por otro lado, alegaron que la Asociación no tenía autorización en ley para cerrar el portón de la calle Gardenia durante horas de la noche ni para requerirles el pago de quince dólares ($15) por la llave del paseo peatonal. Demanda, Caso Civil Núm. KPE-90-1382, párrafos 26 y 27.(16)
*197En la súplica solicitaron que las actuaciones de la Aso-ciación se declarasen contrarias a la Ley Núm. 21, según enmendada por la Ley Núm. 156, supra, y al Reglamento Núm. 20 y la Ordenanza o, en la alternativa, que se decla-rasen inconstitucionales; que se ordenara a la Asociación desistir de sus gestiones de cobro y proveer lós controles remotos o sus códigos sin requerir el pago de aportación alguna o su ingreso a la Asociación, y que se ordenara per-mitir el paso a todas horas por el portón de la calle Gardenia y entregar, libre de costo, la llave del portón del paseo peatonal. Demanda, Caso Civil Núm. KPE-90-1382, párra-fos A-J.(17)
La Asociación contestó la demanda y admitió que el uso de los controles remotos era exclusivo para aquellos resi-dentes que habían pagado la cuota de mantenimiento y para aquellos “que desde un principio se opusieron a que se estableciese el Sistema de Control de Acceso”. (Contesta-ción a Demanda, Caso Civil Núm. KPE-90-1382, párrafo 17.) Caso Núm. RE-91-139, exhibit IV, pág. 19. Según la Asociación, los demandantes residentes no tienen derecho a estos controles porque alegadamente “autorizaron y es-tuvieron de acuerdo con la implantación” del sistema. Id. Admitió, además, que no había restricción alguna sobre las calles de la urbanización que constase en el Registro de la Propiedad y que “por razones de seguridad” había orde-nado el cierre nocturno del portón de la intersección de las calles Gardenia y Lirio. Id., págs. 18 y 20. Negó el resto de las alegaciones principales de la demanda.
Luego de varios incidentes procesales, los residentes de-mandantes presentaron una moción de sentencia sumaria debidamente acompañada de documentos y declaraciones *198juradas.(18) La Asociación se opuso oportunamente. Con ex-cepción del planteamiento constitucional en la alternativa, la referida moción incluyó las mismas alegaciones y solicitó los mismos remedios que la demanda./19) Además, los resi-dentes demandantes alegaron que el sistema fue implan-tado ilegalmente, toda vez que la Ordenanza no fue adop-tada por tres cuartas (3/4) partes de los residentes de conformidad con la Ley Núm. 21, según enmendada por la Ley Núm. 156, supra, y el Reglamento Núm. 20, y solicita-ron, por lo tanto, la detención y remoción del sistema. Véase Réplica a memorando parte demandada y solicitud de sentencia sumaria, Caso Civil Núm. KPE-90-1382, págs. 15-17, 20-21. Caso Núm. RE-91-139, exhibit VI, págs. 255-257, 260-261.
El 8 de febrero de 1991 el Tribunal Superior (Hon. Ar-naldo López Rodríguez, Juez) dictó sentencia en la que re-solvió como cuestión de hecho que ninguno de los deman-dantes había firmado el contrato de mantenimiento y que, con dos (2) excepciones, todos habían suscrito las autoriza-ciones iniciales antes de la aprobación de la Ley Núm. 21, supra, para que la predecesora de la Asociación comenzara gestiones con el Municipio./20) Como cuestión de derecho, entendió que no era necesaria la adopción de la Ordenanza por tres cuartas (3/4) partes de los residentes por entender que la Ley Núm. 21, según enmendada por la Ley Núm. 156, supra, y el Reglamento Núm. 20 no la requerían *199cuando, como en este caso, el Municipio no modifica la pro-puesta que le somete la urbanización solicitante.
Sobre la obligación de los residentes demandantes de pagar la cuota determinó que, de acuerdo con la Ley Núm. 21, según enmendada por la Ley Núm. 156, supra, y al Reglamento Núm. 20, sólo había dos (2) formas de obligar a un residente a pagar la cuota para el mantenimiento del sistema de control de acceso, a saber, que dicho sistema constara debidamente inscrito en el Registro de la Propie-dad (en adelante el Registro) o que el residente se hubiera comprometido a su pago mediante contrato escrito. Como en este caso ni el sistema constaba inscrito en el Registro ni los residentes demandantes habían suscrito los contra-tos de mantenimiento, el tribunal a quo resolvió que las autorizaciones suscritas por algunos de los residentes de-mandantes para hacer gestiones ante el Municipio no eran determinantes ni obligaban al pago de cuota alguna.
Finalmente, sobre el derecho de los residentes deman-dantes a recibir los controles remotos para activar los por-tones, concluyó que tanto la Sec. 5.03 del Reglamento Núm. 20 como la See. 2 de la Ordenanza les concedía ese derecho. En consecuencia, el tribunal ordenó a la Asocia-ción “proveerle a los demandantes acceso por igual en to-dos los beneficios del sistema de control,” lo cual incluía la entrega de los controles remotos. Caso Núm. RE-91-139, exhibit II, pág. 9.(21)
De esta sentencia recurrió únicamente la Asociación. Sostiene que el tribunal a quo incidió al disponer del caso por la vía sumaria y al resolver que los residentes recurri-dos no están obligados a pagar la cuota de *200mantenimiento^(22) En particular, aduce que las autoriza-ciones suscritas por todos, excepto dos, de los demandantes recurridos constituyen contratos de mandato que los com-prometen a financiar el sistema de control de acceso implantado.
B. Asoc. v. Báez y otros
En el otro caso, Asoc. v. Báez y otros, los residentes de-mandados contestaron la demanda y presentaron una re-convención escasamente dos (2) días después de haberse presentado la moción de sentencia sumaria en Caquías etc. v. Asoc. Con excepción de una reclamación de daños y per-juicios contra la Asociación, la reconvención repitió las mis-mas alegaciones adelantadas y solicitó los mismos reme-dios solicitados en la referida moción.(23) No incluyó una impugnación constitucional de la Ley Núm. 21, según en-mendada, supra. Luego de unos trámites procesales, el 16 de julio de 1991, unos cinco (5) meses después de dictada la sentencia en Caquías etc. v. Asoc., los residentes demanda-dos presentaron una moción de sentencia sumaria parcial *201debidamente acompañada de documentos y declaraciones juradas.(24) A manera de remedio, solicitaron que se decla-rasen sin lugar las demandas de la Asociación por el plan-teamiento ya adjudicado a su favor en Caquías etc. v. Asoc. de que no existe contrato alguno que los obligue al pago de la cuota de mantenimiento. Moción solicitando se dicte sentencia sumaria parcial, Casos Civiles Núms. KAC-90-1221 y KAC-90-1233 (Cons.), págs. 60-61.(25)
Además, solicitaron que se declarara ilegal y se orde-nara la detención y remoción del sistema de control de ac-ceso de Mansiones bajo el argumento ya adelantado y re-chazado en Caquías etc. v. Asoc. de que dicho sistema no fue adoptado por los residentes conforme a la Ley Núm. 21, según enmendada por la Ley Núm. 156, supra, y al Regla-mento Núm. 20, supra. Moción, págs. 19-29 y 61.
Presentaron, sin embargo, un nuevo planteamiento de que el sistema es ilegal porque la Asociación alegadamente no sometió una declaración de impacto ambiental o una determinación de que ese estudio no era necesario de con-formidad con la Ley Núm. 9 de 18 de junio de 1970, según enmendada, 12 L.P.R.A. see. 1121 et seq., conocida como la Ley sobre Política Pública Ambiental. Moción, págs. 29 y 30. Por último, señalaron que el sistema contraviene la Ordenanza porque ésta no autorizó que el portón de la ca-lle Begonia operara por control remoto, sino por tarjeta, ni *202que el portón de la calle Gardenia permaneciera cerrado en horas de la noche. Moción, págs. 30 y 31.
En la alternativa, y a diferencia de la moción de senten-cia sumaria en el caso en Caquías etc. v. Asoc., los residen-tes demandados solicitaron por primera vez que, de deter-minarse que la Ley Núm. 21, supra, autoriza a la Asociación a operar el sistema como alegadamente lo hace, entonces se declarara inconstitucional la Ley Núm. 21, supra. Moción, pág. 61.(26) Argumentaron que las calles son bienes de dominio público y que, en la medida en que dicha ley permita a la Asociación limitar, restringir o impedir el acceso a las calles de Mansiones, ésta contravendría la See. 9 del Art. VI de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1 (en adelante la Constitu-ción del E.L.A.) porque tal disposición alegadamente ca-rece de fin público. Moción, págs. 31-35.(27)
Sostuvieron, además, que si la Ley Núm. 21, supra, au-toriza la alegada práctica de la Asociación de requerir al visitante que se identifique e indique el nombre y la direc-ción del residente que va a visitar, ésta viola el derecho a la intimidad de los residentes según consagrado en la See. 8 del Art. II de nuestra Constitución, L.P.R.A., Tomo 1. Mo-ción, pág. 35. Finalmente, sostuvieron que dicha ley viola-ría sus derechos de libertad, expresión y libertad de culto, tanto bajo la Constitución del E.L.A. como bajo la Consti-tución de Estados Unidos si se resolviere que permite a la Asociación limitar el acceso a grupos religiosos o de otra *203índole que pudieran repartir hojas sueltas y otra literatura en la urbanización. Moción, pág. 36.(28)
La Asociación se opuso a esta moción. Luego de varios incidentes procesales, el 31 de octubre de 1991 el Tribunal Superior (Hon. Evaristo M. Orengo, Jr., Juez) dictó una breve resolución y orden en la cual declaró sin lugar la moción de sentencia sumaria parcial y señaló el caso para vista en su fondo.
Inconformes, los residentes demandados también recu-rrieron ante nos mediante petición de certiorari presen-tada el 27 de noviembre del mismo año.(29) Presentaron seis (6) señalamientos de error. Además, solicitaron que se les concedieran los mismos remedios solicitados en la mo-ción denegada.
HH HH HH
Antes de atender los planteamientos de derecho, es me-nester precisar la postura procesal de los recursos. En Ca-quías etc. v. Asoc., la Asociación recurre de una sentencia sumaria en su contra. Por otro lado, en Asoc. v. Báezy otros los residentes demandados y demandantes en reconven-ción recurren de una resolución que denegó su moción de sentencia sumaria parcial.(30) Por lo tanto, previo a resolver cada señalamiento es preciso determinar si existe al-guna controversia real sobre hechos materiales que impida la adjudicación en esta etapa de los procedimientos. Regla 36.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III; Pérez v. *204Advisors Mortgage Investors, 130 D.P.R. 530 (1992); Tello, Rivera v. Eastern Airlines, 119 D.P.R. 83 (1987).
Un estudio de ambos recursos revela que las cuestiones de derecho ante nuestra consideración son, en síntesis, las siguientes: (1) si el sistema de control de acceso de Mansio-nes fue implantado en contravención de la Ley Núm. 21, según enmendada por la Ley Núm. 156, supra, del Regla-mento Núm. 20 y de la Ordenanza; (2) si los residentes opositores tienen derecho a los controles remotos y a las llaves del paseo peatonal, libre de costo, sin que se les pueda obligar a pagar la cuota de mantenimiento o a ser miembros de la Asociación, y (3) en la alternativa, si la manera en que la Asociación opera el sistema viola los de-rechos constitucionalmente protegidos a la intimidad, li-bertad de expresión y libertad de culto de los residentes, y contraviene la limitación constitucional de que sólo se dis-pondrá de los bienes públicos para fines públicos, y en esa medida, si la Ley Núm. 21, según enmendada, supra, es inconstitucional por autorizar las alegadas prácticas de la Asociación.(31) Procedemos a atender cada uno de estos planteamientos en el orden aquí expuesto.(32)
IV
Atendemos, en primer lugar, el planteamiento de los re-sidentes opositores de que el sistema de control de acceso de Mansiones fue implantado en violación de la Ley Núm. 21, según enmendada por la Ley Núm. 156, porque la Or-denanza no fue adoptada por tres cuartas (3/4) partes de *205los residentes. Es preciso aclarar que, para fines de esta controversia, debemos circunscribirnos a la Ley Núm. 21, según enmendada por la Ley Núm. 156, supra, ley que estaba vigente al momento de la aprobación de la Orde-nanza y de la implantación del sistema. No es hasta el 16 de julio de 1992 que la Asamblea Legislativa aprueba las enmiendas de la Ley Núm. 22 (23 L.P.R.A. secs. 64-64b-2, 64d-3-64d-4, 64e, 64g-64h).
La See. 3 de la ley entonces vigente disponía, en la parte pertinente:
... De ser favorable la decisión del municipio correspondiente para los controles propuestos emitirá un dictamen preliminar que contendrá las condiciones, cambios o modificaciones bajo los cuales deberá desarrollarse el proyecto teniendo que obte-ner dicho dictamen preliminar la autorización de los residentes de por lo menos tres cuartas (3/4) partes de las viviendas allí establecidas para su adopción final e implantación. Dicha par-ticipación estará limitada a un representante por vivienda. See. 3 de la Ley Núm. 21, según enmendada por la Ley Núm. 156, supra, 23 L.P.R.A. sec. 64b (Sup. 1989).
En el caso de Mansiones, el Municipio emitió la Orde-nanza el 13 de noviembre de 1989. Surge del expediente que este dictamen nunca fue remitido para la aprobación por escrito y bajo juramento dentro del término de treinta (30) días, por tres cuartas (3/4) partes de los residentes de Mansiones. Las partes están de acuerdo en que la Orde-nanza no varió o modificó en forma alguna la propuesta sometida por la Asociación. En ausencia de controversia sobre hechos materiales, procede disponer de este asunto por la vía sumaria.
La Asociación alega que la notificación del dictamen so-lamente es necesaria cuando el Municipio aprueba un dic-tamen preliminar favorable en el cual impone nuevas con-diciones, cambios o modificaciones a la propuesta original de control de acceso. Caso Núm. CE-91-786, Parte III, Ale-gato de los demandantes recurridos, pág. 9. Señala que el tribunal de instancia había razonado de la misma forma *206cuando resolvió el caso de Caquías etc. v. Asoc. (consolidado con este recurso) al concluir que el dictamen preliminar sólo se emite en aquellos casos en que el municipio im-ponga modificaciones. Los residentes opositores, por su parte, sostienen que la letra de la ley era clara y que ésta requería la remisión de la Ordenanza, aún cuando el Mu-nicipio no hubiese cambiado o modificado la propuesta original de la Asociación.
A nuestro juicio, la See. 3 de la Ley Núm. 21, según enmendada por la Ley Núm. 156, supra, no requería la remisión de la Ordenanza para la aprobación por tres cuartas (3/4) partes de los residentes de Mansiones. El propósito de este requisito de remisión era evitar la implantación de un sistema de control de acceso distinto al propuesto inicialmente por la urbanización solicitante sin obtener el previo consentimiento de los residentes afectados. Por lo tanto, el dictamen del municipio autorizador era de carácter preliminar únicamente cuando éste cambiaba o modificaba el sistema propuesto. En este caso, la ley requería la remisión para dar oportunidad a los residentes de examinar el sistema aprobado preliminarmente y expresar su conformidad o desacuerdo. En el caso contrario, cuando el municipio no alteraba la propuesta original, no era necesario remitir el dictamen para que los residentes aprobasen por segunda vez el mismo sistema inicialmente apoyado.
De hecho, mediante la Ley Núm. 22, supra, la Asamblea Legislativa enmendó la See. 3 de la Ley Núm. 21, supra, precisamente para aclarar este particular. Según enmendada, la See. 3, supra, dispone ahora claramente que si la determinación del municipio no enmienda los controles propuestos, ésta será final, pero que si los enmienda, entonces tendrá que remitirlos para aprobación por tres cuartas (3/4) partes de los residentes.(33) Sec. 3(d) *207de la Ley Núm. 21, según enmendada, supra, 23 L.P.R.A. sec. 64b(d).
En el caso de Mansiones, la Ordenanza no tuvo el efecto de variar o modificar la solicitud de la Asociación, por lo que no constituyó un dictamen preliminar, sino final. No era necesario, por lo tanto, remitir la Ordenanza para la adopción de los residentes como sostienen los residentes opositores.
V
Como hemos resuelto que el procedimiento mediante el cual se autorizó el sistema de control de acceso no estuvo viciado, tenemos que resolver si la Asociación de algún otro modo lo implantó de forma contraria a la ley. Atendemos primeramente el reclamo de los residentes opositores de que el sistema se implantó en violación a la Ordenanza.
En apoyo, de su contención aducen que la Asociación hizo cerrar el portón de la calle Gardenia de 10:00 p.m. a 6:00 a.m. La Asociación recurrida admite que dicha alega-ción es veraz, pero sostiene que razones de seguridad la llevaron a autorizar el referido cierre. Los residentes opo-sitores señalan también que el portón de la calle Begonia se opera por control remoto en lugar de tarjeta, como dis-ponía la Ordenanza. No hay controversia en cuanto a este hecho.
Apuntamos primeramente que, de ordinario, el permiso que otorga un municipio a una asociación de resi-*208dentes para controlar el acceso a las calles residenciales de su urbanización debe interpretarse e implantarse de confor-midad con la naturaleza pública de esas vías. Por lo tanto, de acuerdo con el esquema legal aplicable, su uso general-mente no puede hacerse indebidamente oneroso. Toda norma de control de acceso debe ser razonable a la luz de las particularidades de la urbanización en que se vaya a implantar.
Bajo el esquema vigente, recae sobre cada municipio la responsabilidad de examinar cuidadosamente la propuesta de control de acceso sometida para su aprobación por una asociación o consejo de residentes. Al realizar ese examen, el municipio deberá evaluar rio sólo las estructuras físicas del sistema propuesto, sino también la manera en que la entidad solicitante se propone operarlo. Su escrutinio no debe ser liviano, ya que persigue asegurar que el sistema propuesto no transgreda los derechos que nuestro ordenamiento ha conferido a todas las partes afectadas por la medida.
A esos fines, el municipio tiene la facultad, así como el deber, de establecer las condiciones y restricciones que estime necesarias para armonizar los intereses en cuestión. See. 3, Ley Núm. 21, según enmendada, supra. Concedido el permiso, recae sobre la asociación de residentes la obligación de utilizar el privilegio concedido conforme a las exigencias legales aplicables.
En cuanto al cierre nocturno del portón de la calle Gardenia, reconocemos que la Ordenanza guardó silencio so-bre la posibilidad de cerrar algunas de las calles durante horas de la noche. Meramente autorizó la instalación de unos portones operados mediante tarjeta y una caseta de vigilancia en la calle Begonia, y la instalación de un portón operado mediante control remoto en la calle Gardenia.
No obstante, la Asociación sostiene que ha tenido que recurrir al cierre nocturno del portón de la calle Gardenia por razones de seguridad compatibles con los fines del sis-*209tema de control de acceso autorizado. Ninguna de las par-tes presentó documentos o declaraciones juradas en torno a estas alegadas razones de seguridad. Existe, pues, una controversia sobre hechos materiales que impiden la adju-dicación de este asunto por la vía sumaria.
Ahora bien, los residentes opositores no tienen razón al impugnar el método escogido para la operación automati-zada de los portones. Bajo los hechos específicos de este caso, el que operen mediante control remoto en lugar de tarjeta es irrelevante. Lo esencial es que el residente pueda abrir el portón desde su vehículo.(34)
VI
Como hemos resuelto que con la posible excepción del cierre nocturno de la calle Gardenia el sistema de control de acceso se implantó conforme a la Ley Núm. 21, supra, y la Ordenanza, debemos atender ahora cuáles son los dere-chos que asisten a los residentes que se oponen a su implantación. Examinamos, primeramente, si la manera en que la Asociación opera el sistema contraviene la Ley Núm. 21, según enmendada, supra, y el Reglamento Núm. 20, en la medida en que ha negado a los residentes oposi-tores el derecho a tener tanto los controles remotos de los portones como las llaves del acceso peatonal, hasta tanto no paguen las cuotas de mantenimiento e ingresen como miembros a la Asociación.
En cuanto a esta controversia tampoco hay hechos ma-teriales en disputa que nos impidan resolver. La Asociación *210aduce que el uso exclusivo de los controles y las llaves es para los residentes que hayan pagado la cuota de mante-nimiento y para aquellos residentes que desde un principio se opusieron al control de acceso. Admitió no haber entre-gado ni los controles remotos ni las llaves del paseo peato-nal a los residentes opositores.(35) Sostiene que al firmar la “autorización para controlar la entrada y salida de perso-nas extrañas a nuestra comunidad”, los residentes oposito-res apoyaron desde un principio la implantación del sistema. Por su parte, los residentes opositores argumen-tan que la autorización en cuestión no tuvo el alcance que le atribuye la Asociación. Por lo tanto, reclaman su derecho a obtener el control remoto y la llave del acceso peatonal sin tener que pagar nada a cambio.
La Sec. 10(a) de la Ley Núm. 21, según enmendada, supra, 23 L.P.R.A. sec. 64d-3(a), obliga al pago de las cuotas de instalación, operación y mantenimiento del control de acceso, a los propietarios siguientes : (1) a los dueños de fincas en que se haya inscrito en el Registro el dictamen del municipio que autorizó el control de acceso;(36) (2) a los que autorizaron la solicitud para establecer el control de acceso, siempre y cuando el sistema implantado fuese igual en sus términos y condiciones, económicas y de otra índole, al sistema por ellos inicialmente autorizado o (3) a aquellos que se obligaron posteriormente mediante contrato escrito, y (4) a los que hayan adquirido su finca *211luego de implantado el control de acceso o comenzado el trámite para obtener el consentimiento de tres cuartas (3/4) partes de los propietarios residentes para su implantación.(37) Sec. 10(a)(3) de la Ley Núm. 21, según enmendada, supra, 23 L.P.R.A. sec. 64d-3(a)(3). Estos pro-pietarios estarán obligados a contribuir proporcionalmente a los mencionados gastos mediante el pago de cuotas mensuales. Sec. 10(b) de la citada Ley Núm. 21, según en-mendada, 23 L.P.R.A. sec. 64d-3(b).
Tanto la Ley Núm. 21, según enmendada, supra, como el Reglamento Núm. 20 consagran el derecho de los residentes a oponerse al control de acceso. Dichos residentes no están obligados a pagar las correspondientes cuotas para “el establecimiento, operación, mantenimiento o remoción” (Sec. 15 .de la Ley Núm. 21, según enmendada, supra, 23 L.P.R.A. sec. 64g) del sistema; tampoco están obligados a pertenecer a la asociación de residentes, aunque sí tienen derecho de voz y voto en las reuniones que ésta celebre; finalmente, tienen derecho de acceso al área controlada bajo las mismas condiciones que los residentes que hayan favorecido el control de acceso.(38) Cuando solicite al municipio el permiso para implantar el control de acceso, la ley exige que la asociación de residentes garantice este último derecho. Secs. 10(a) y 15 de la Ley Núm. *21221, según enmendada, supra; Secs. 5.03(8), 10.01 y 10.02 del Reglamento Núm. 20.(39)
El efecto neto de las anteriores salvaguardas es que los vecinos que se opongan al sistema de control de acceso tendrán exactamente los mismos derechos que los vecinos que hayan apoyado el sistema y que contribuyan económicamente a su mantenimiento. Esto puede parecer injusto para aquellos residentes que apoyan la gestión. También puede prestarse a abuso por parte de residentes que, de mala fe, se opongan a la implantación del sistema de control de acceso para no tener que contribuir económicamente a su mantenimiento pero que en realidad desean la seguridad y tranquilidad que éste ofrece. No obstante, ese es el balance que nuestro legislador estimó adecuado para proteger los intereses en conflicto.
Para oponerse al control de acceso bajo la ley actual, basta con que el residente no preste su autorización a la asociación para gestionar el permiso con el municipio.(40) Ahora bien, aquel residente que en un principio haya dado esa autorización, puede luego revocarla siempre que lo haga expresamente y por escrito antes de la primera vista pública que celebre el municipio en torno al control de acceso propuesto. La autorización inicial no revocada obliga al residente a cumplir con todas las responsabilidades que impone la ley, siempre y cuando el sistema se haya implantado de conformidad con los términos y las *213condiciones contenidas en dicha autorización. Sec. 2(c) de la Ley Núm. 21, según enmendada, supra, 23 L.P.R.A. sec. 64a(c). Esto último no siempre fue así.
Antes de ser enmendada por la Ley Núm. 22, la Ley Núm. 21, supra, guardaba silencio en torno a qué sucedía si un residente se arrepentía de haber autorizado a la asociación a gestionar la instalación del sistema. Más aún, tampoco disponía que la autorización inicial obligaba a los suscribientes a sufragar los gastos del sistema ni que tenía que ser revocada expresamente para evitar ese efecto.
VII
Procedemos a determinar si los residentes opositores tienen una obligación de sufragar los gastos de operación del sistema de control de acceso. Resolvemos que no.
No existe controversia de hechos en cuanto a que nin-, guno de los residentes opositores firmó el contrato de man-tenimiento mediante el cual el resto de los residentes se comprometió a sufragar los gastos de operación del sistema por una mensualidad de cuarenta y cinco dólares ($45). Excepto dos (2) de ellos, que nada firmaron, los demás re-sidentes opositores se limitaron a firmar la autorización para que la Asociación realizara gestiones para limitar la entrada y salida de personas extrañas a su comunidad. Esta autorización no tuvo el efecto de comprometerlos a sufragar el mantenimiento y la operación del sistema.
Primeramente, la autorización aludida no pasó de ser un consentimiento para que la Asociación realizara “gestiones”. La propia Asociación representó mediante las publicaciones del Timonel, que ésta a nada les comprometía. Tampoco el documento de autorización alu-dió a un compromiso económico. De hecho, cuando la Aso-ciación solicitó el permiso ante el Municipio presentó —además de las referidas autorizaciones— contratos de mantenimiento firmados por poco más de tres cuartas (3/4) *214partes de los residentes como prueba del apoyo económico para el sistema propuesto. Ello implica que tanto la Aso-ciación como el Municipio entendían que sólo aquellos re-sidentes que hubiesen firmado el referido contrato estaban obligados a pagar las cuotas de mantenimiento.
Segundo, con excepción de uno (1) de ellos, aquellos re-sidentes opositores que firmaron la autorización lo hicieron antes de aprobada la Ley Núm. 21, supra. La autorización se prestó bajo las disposiciones de la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 que permitían el cierre permanente de calles, moda-lidad que conllevaba gastos de instalación y operación muy distintos a los del sistema de control actualmente implantado.
Tercero, aunque eventualmente la Asociación utilizó es-tas autorizaciones para gestionar la solicitud una vez apro-bada la Ley Núm. 21, supra, no podemos perder de vista que, en aquel entonces, dicha ley no disponía que la auto-rización obligaba a sufragar los gastos de operación y man-tenimiento del sistema ni exigía que el residente revocara expresamente su autorización para evitar ese efecto. Por lo tanto, y visto que el documento de autorización no contenía ningún compromiso en contrario, debemos tomar su nega-tiva a firmar el contrato de mantenimiento como una revo-cación implícita de su autorización inicial.
Concluimos, por lo tanto, que los residentes opositores no tienen obligación alguna de sufragar la operación del sistema de control de acceso. Por lo tanto, al exigirles el pago de las cuotas de mantenimiento como condición para darles los controles remotos y las llaves del acceso peato-nal, la Asociación actuó contrario a las disposiciones de la Ley Núm. 21, según enmendada, supra, y al Reglamento Núm. 20.
En consecuencia, la Asociación deberá entregar, sin costo alguno, los controles remotos y las llaves del acceso peatonal a todos los residentes que no hayan suscrito el *215contrato de mantenimiento. No podrá exigirles que paguen las cuotas de mantenimiento ni obligarlos a pertenecer a la Asociación. Deberá, además, permitirles acceso a las re-uniones de la Asociación con voz y voto. De ninguna ma-nera podrá coartarles su derecho de libre acceso a la urbanización.
VIII
Por último, habiendo resuelto en contra de los residen-tes opositores el planteamiento de que era ilegal la opera-ción del control de acceso por no haberse cumplido con el procedimiento de adopción por tres cuartas (3/4) partes de los residentes, debemos pasar al planteamiento constitucional. Recordemos que los residentes opositores en Asoc. v. Báez y otros alegaron por primera vez y en la alternativa, en su moción de sentencia sumaria parcial, que la manera en que la Asociación opera el sistema de control de acceso contraviene varias disposiciones constitucionales. Además, impugnaron la constitucionali-dad de la Ley Núm. 21, supra, en la medida en que auto-rice dichas prácticas.
Específicamente, sostienen que la Asociación pretende privatizar las calles de Mansiones en contravención de la limitación contenida en la See. 9 del Art. VI de nuestra Constitución, supra, que dispone que sólo se dispondrá de bienes públicos para fines públicos. Aducen, además, que la Asociación exige a toda persona que intenta entrar a Man-siones que se identifique por su nombre y que dé el nombre y dirección del residente que se propone visitar. Sostienen que la alegada práctica lesiona su derecho de intimidad protegido por la See. 8 del Art. II de nuestra Constitución, L.P.R.A., Tomo 1. Finalmente, alegan que sus derechos de libertad de expresión y libertad de culto protegidos tanto por nuestra Constitución como por la Constitución de EE.UU. se ven afectados toda vez que la Asociación alega-*216damente limita el acceso a grupos religiosos o de otra ín-dole que desean repartir hojas sueltas u otra literatura en Mansiones.(41)
La Regla 36.3 de Procedimiento Civil de 1979, supra, dispone que se dictará sentencia sumaria cuando de las “alegaciones ... [deposiciones], contestaciones a interrogatorios y admisiones ofrecidas, en unión a las declaraciones juradas, si las hubiere, demostraren que no hay controversia real sustancial en cuanto a ningún hecho material y que como cuestión de derecho debe dictarse sentencia sumaria ...”. Esto es, el tribunal deberá quedar convencido de la inexistencia de controversia sobre ningún hecho material y que como cuestión de hecho nada impide dictar sentencia sumaria. Véanse: Roig Com. Bank v. Rosario Cirino, 126 D.P.R. 613 (1990); McCrillis v. Aut. Navieras de P.R., 123 D.P.R. 113 (1989); Tello, Rivera v. Eastern Airlines, supra. Por el contrario, si el tribunal tuviera alguna duda sobre la existencia de un hecho material, no deberá disponer de la controversia mediante sentencia sumaria. Corp. Presiding Bishop CJC of LDS v. Purcell, 117 D.P.R. 714 (1986). Valcourt Questell v. Tribunal Superior, 89 D.P.R. 827, 832 (1964). Cualquier duda se resolverá en contra de la parte que solicita sentencia sumaria. Méndez Arocho v. El Vocero de P.R., 130 D.P.R. 867 (1992); Cuadrado Lugo v. Santiago Rodríguez, 126 D.P.R. 272 (1990).
Evaluados los autos, los documentos que acompañan la solicitud de sentencia sumaria parcial de los residentes *217opositores y los documentos presentados en oposición, con-cluimos que en Asoc. v. Báez y otros existen hechos mate-riales en controversia que nos impiden resolver estos plan-teamientos mediante sentencia sumaria.
Mediante la Ley Núm. 21, según enmendada, supra, la Asamblea Legislativa delegó a los municipios la facultad para autorizar a residentes de urbanizaciones o comunida-des —debidamente organizados en asociaciones o conse-jos— a implantar y operar controles.de accesos, conforme a los criterios de la ley y de los reglamentos que tuvieran a bien aprobar la Junta y los propios municipios. En el ejer-cicio de esta facultad, el Municipio autorizó a los residentes de Mansiones, por medio de su Asociación, a instalar y ope-rar un sistema de control de acceso.
Los residentes opositores en Asoc. v. Báez y otros alegan que la manera en que la Asociación opera este sistema le-siona varios de sus derechos constitucionales y que la Ley Núm. 21, según enmendada, supra, es inconstitucional en la medida en que autoriza a la Asociación a así actuar. El único documento que anejaron a su moción de sentencia sumaria parcial para demostrar la manera en que la Aso-ciación opera el sistema fue el Reglamento Interno de Control de Accesos adoptado allá para 1991 por una asamblea de los miembros de la Asociación. No acompañaron, sin embargo, ningún documento o declaración jurada que ava-lara su contención de que la Asociación sigue las disposi-ciones de este reglamento en la operación del sistema. En otras palabras, los residentes opositores no demostraron si la Asociación está realmente poniendo en vigor el referido reglamento.
En consecuencia, desconocemos la práctica actual de los guardianes que atienden la entrada en la intersección de las calles Begonia y Lirio, y la dinámica entre éstos y las personas que intentan entrar a Mansiones. En particular, no sabemos la información que se les solicita y si ésta se pide de manera obligatoria o voluntaria. Tampoco sabemos *218si la información se solicita solamente a personas que pre-tendan entrar por medio de vehículos o si también a los peatones. Ignoramos, además, si los guardianes exigen al-gún tipo de corroboración de la información provista. Por último, desconocemos las consecuencias de la renuencia de una persona proveer la información solicitada.
Tampoco conocemos de la existencia de un alegado re-gistro de las personas que intentan entrar, qué informa-ción contiene, quién tiene acceso a éste y qué salvaguardas existen, si algunas, para impartir confidencialidad a la in-formación que pueda contener. Finalmente, desconocemos qué limitaciones se le imponen, si algunas, a grupos reli-giosos u otras organizaciones privadas que pretendan ac-ceso a Mansiones con el propósito de llevar su mensaje a los residentes.
Ante estas interrogantes, no podemos determinar si la Asociación ha excedido límites constitucionales, estatuta-rios o reglamentarios en la operación del sistema hasta tanto el tribunal a quo determine la manera precisa en que la Asociación opera el sistema de control de acceso de Mansiones. Corresponde, pues, que se devuelva el caso para que, en vista en su fondo, se diluciden todas estas cuestiones de hechos a tenor con lo dispuesto por las Re-glas de Procedimiento Civil.
Este curso de acción responde no sólo a las exigencias de la Regla 36.3 de Procedimiento Civil, supra, sino a la doc-trina reconocida tanto por el Tribunal Supremo de Estados Unidos como por esta Curia de que la validez de las leyes se presume y que los tribunales no se anticiparán a decidir una cuestión de derecho constitucional antes de que sea necesario hacerlo ni cuando los autos sean inadecuados para hacer una determinación de esa índole. Vélez Ramírez v. Romero Barceló, supra; Vives Vázquez v. Tribunal Superior, supra; Esso Standard Oil v. A.P.P.R., supra; Suárez Sánchez v. Tribunal Superior, 92 D.P.R. 507 (1965); E.L.A. v. Aguayo, 80 D.P.R. 552, 596 (1958).
*219Debemos recordar, además, que desde la década de 1950 hemos declinado resolver asuntos constitucionales a menos que sea imprescindible para adjudicar las controversias ante nuestra consideración. Véanse: Fac. C. Soc. Aplicadas, Inc. v. C.E.S., 133 D.P.R. 521 (1993); Vélez Ramírez v. Romero Barceló, supra; P.P.D. v. Admor. Gen. de Elecciones, 111 D.P.R. 199 (1981); Galarza Soto v. E.L.A., 109 D.P.R. 179 (1979); Pacheco v. Srio. Instrucción Pública, 108 D.P.R. 592 (1979); Mari Bras v. Alcaide, 100 D.P.R. 506 (1972); Pueblo ex rel. M.G.G., 99 D.P.R. 925 (1971); Suárez Sánchez v. Tribunal Superior, supra; Esso Standard Oil v. A.P.P.R., supra; Bordas & Co. v. Srio. de Agricultura, 87 D.P.R. 534 (1963); E.L.A. v. Aguayo, supra; Tesorero v. Tribl. de Contribuciones y Kemper, 71 D.P.R. 298 (1950); Spanish Am. Tobacco Co. v. Buscaglia, 71 D.P.R. 991 (1950); Pueblo v. Marrero, 79 D.P.R. 649 (1956).
De conformidad con estas normas, ahora debemos abs-tenernos de adjudicar la constitucionalidad de la Ley Núm. 21, supra, según aplicada, hasta tanto los hechos que ale-gadamente dan lugar a las cuestiones constitucionales sean plenamente dilucidados en una vista en su fondo. De esta manera evitamos, desde este estrado apelativo y sin el beneficio de una adjudicación previa de los hechos, formu-lar innecesariamente unos pronunciamientos constitucio-nales e imponer unas medidas adicionales que puedan afectar la viabilidad de los sistemas de control de acceso implantados en muchas de nuestras urbanizaciones.
IX
En resumen, confirmamos la sentencia recurrida en Caquías etc. v. Asoc. y revocamos en parte la resolución recurrida en Asoc. v. Báez y otros por entender:
(1) que la Ley Núm. 21, según enmendada por la Ley Núm. 156, supra, no requería la remisión de la Ordenanza para su adop-*220ción por tres cuartas (3/4) partes de los residentes de Mansio-nes;
(2) que la operación del portón de la intersección de las calles Begonia y Lirio por control remoto, y no por tarjeta, no acarrea la ilegalidad del sistema;
(3) que los residentes opositores no están obligados por contrato o inscripción registral a pagar las cuotas para el manteni-miento del sistema.
Ordenamos, por lo tanto, a la Asociación (1) entregar a los residentes opositores, libre de costo, tantos controles remotos como llaves del paseo peatonal que se pongan a disposición de los residentes con contrato de manteni-miento, y (2) desistir de sus gestiones para el cobro de la cuota de mantenimiento a los residentes opositores.
Por último, confirmamos en parte la resolución recu-rrida en Asoc. v. Báez y otros en cuanto a los planteamien-tos constitucionales, por entender que existen controver-sias sobre hechos materiales que impiden su disposición por la vía sumaria. Por lo tanto, devolvemos este caso al tribunal de instancia para que las partes ventilen estas controversias en juicio plenario y además para que se dilu-cide la controversia sobre el cierre nocturno del portón en la intersección de las calles Gardenia y Lirio y se determine si la Junta de Calidad Ambiental tiene jurisdicción primaria para atender el planteamiento sobre el alegado requisito incumplido de una declaración de impacto ambiental.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Rebollo López emitió una opi-nión de conformidad. El Juez Asociado Señor Fuster Ber-lingeri emitió una opinión de conformidad. El Juez Aso-ciado Señor Negrón García emitió una opinión disidente. Todos los Señores Jueces participaron conforme a la Regla de Necesidad.

(1) El Art. 12.07 de la Ley Núm. 146 de 18 de jimio de 1980 disponía, en la parte pertinente, que:
*190“El municipio podrá ordenar y efectuar el cierre permanente de cualquier calle o camino dentro de sus límites territoriales, previa celebración de vista pública que deberá notificarse mediante avisos escritos fijados en sitios prominentes en la Casa Alcaldía y en [la] calle o camino a cerrarse y se enviará copia del mismo al Secretario de Transportación y Obras Públicas y a cada uno de los residentes y colidantes de la calle o camino.” 21 L.P.R.A. see. 3457 (Sup.1981).


(2) El texto completo de la autorización es el siguiente:
“Yo [nombre del suscribiente], mayor de edad, [estado civil], [profesión], resi-dente de la Calle [nombre de la calle y núm. de lote] de la Urbanización Mansiones de Río Piedras, en representación de los residentes de la vivienda de referencia, autorizo a la Asociación de Residentes de Mansiones de Río Piedras para que repre-sente los intereses comunitarios a los efectos de solicitar a la Asamblea Municipal de San Juan la autorización para controlar la entrada y sal[i]da de personas extrañas a nuestra comunidad.
“Hoy_de_de __.
Firma del Residente”
(Énfasis en el original suprimido.) Caso Núm. RE-91-139, Solicitud de revisión, págs. 14-15.


(3) El cuarto requisito estatutario establecía que en la urbanización “no exista ningún edificio o facilidad propiedad del Gobierno del Estado Libre Asociado de Puerto Rico o de los municipios para uso y disfrute del público en general a excepción de aquéllos dedicados a escuelas, parques recreativos o centros comunales”. 23 L.P.R.A. sec. 64a.


(4) La See. 3 de la Ley Núm. 21 de 20 de mayo de 1987 (23 L.P.R .A. sec. 64b, Sup.1988) disponía que:
“Toda petición o autorización de control de acceso deberá notificarse al munici-pio y ser sometida a vistas públicas, luego de dar aviso al público de la fecha, sitio y naturaleza de la vista mediante notificación escrita a los residentes de las urbaniza-ciones, calles y comunidades residenciales, públicas o privadas y publicación de un aviso en uno de los periódicos de circulación general en Puerto Rico, con no menos de cinco (5) días de anticipación a la fecha de la vista.”


(5) La Ley Núm. 156 de 10 de agosto de 1988 (23 L.P.R.A. secs. 64-64b-l, 64c-64g) dispuso que cuando el desarrollador o urbanizador solicite el permiso no es necesario cumplir con el requisito de tener una asociación o consejo de residentes *192debidamente organizado y en funciones. Aclaró, además, que para fines de la adop-ción de la solicitud por tres cuartas (3/4) partes de los residentes, la participación está limitada a un (1) residente por vivienda. 23 L.P.R.A. sec. 64a.


(6) La Asociación de Residentes de Mansiones de Río Piedras, Inc. (en adelante la Asociación) había presentado esta solicitud ante la Junta de Planificación de Puerto Rico el 26 de abril de 1988, según requería la Ley Núm. 21 de 20 de mayo de 1987 (23 L.P.R.A. see. 64 et seq.). Aprobadas las enmiendas de la Ley Núm. 156 de 10 de agosto de 1988, supra, la Asociación retiró la solicitud de la Junta y el 16 de agosto la presentó ante el Municipio de San Juan (en adelante el Municipio).


(7) Luego de un proceso de vistas públicas, la Junta de Planificación de Puerto Rico adoptó el Reglamento Núm. 20 de 20 de enero de 1989 (en adelante Reglamento Núm. 20) el 3 de octubre de 1988. El Gobernador de Puerto Rico lo aprobó mediante Orden Ejecutiva de 5 de enero de 1989. Orden Ejecutiva para aprobar el Reglamento de Control de Tránsito y Uso Público de Calles Locales, Boletín Administrativo Núm. 5260D, 5 de enero de 1989. Por virtud de esta orden, el Reglamento Núm. 20 entró en vigor el 20 de enero de 1989.


(8) La Asociación certificó en Reunión Extraordinaria de 16 de enero de 1988 una garantía de que “se le proveerá acceso por igual y en todo momento a todos los residentes de la comunidad, incluyendo a los que no favorezcan el establecimiento de los controles propuestos”.


(9) La vista pública se celebró el 28 de junio de 1989 ante la comisión pertinente del Municipio.


(10) La Ordenanza Municipal Núm. 40 de 13 de noviembre de 1989 (en adelante la Ordenanza) fue presentada debidamente certificada por el Presidente y el Secre-tario de la Asamblea Municipal de San Juan al Honorable Alcalde y éste la firmó e impartió su aprobación el 4 de diciembre de 1989.


(11) Los demandados en este caso fueron los residentes siguientes: Wilfredo Báez, Anastacio Báez, María Antonia Sierra, Rafael Muñoz, Beatriz Ávila de Muñoz, Juan A. Molina, Ernesto Rodríguez, Arquímedes Ramírez, William Varas.


(12) Dos (2) días antes, el 24 de julio de 1990, la Asociación había presentado una demanda contra un solo residente, el Sr. José R. Caquías Mendoza. Las alegaciones y los remedios solicitados fueron, en esencia, los mismos. Caso Civil Núm. KAC-90-1221, Tribunal Superior, Sala de San Juan, Asoc. de Residentes de Mansiones de Río Piedras, Inc. v. José R. Caquías. Este caso no se encuentra ante nuestra consideración.


(13) El 1ro de abril de 1991 el Tribunal Superior, en ánimo de evitar determina-ciones conflictivas y con la conformidad de las partes, consolidó este caso con el que la Asociación presentó contra el señor Caquías Mendoza.


(14) Entre los demandantes en Caquías etc. v. Asoc. están todos menos tres (3) de los residentes demandados con sus cónyuges en los dos (2) casos iniciados por la Asociación: José R. Caquías Mendoza e Inés Mejias Paradis, Anastacio Báez Colón y Aidé García Rodríguez, Rafael Kercado Salgado y María Antonia Sierra Díaz, Juan A. Molina Robles y Carmen L. Hernández Santos, Ernesto Rodríguez Rivera y Carmen L. Borgos Bou, Arquímedes Ramírez Rivera y Edelmira Rivera Cruz, William Varas Bas y Lackmee Delgado Mena.
Los otros tres (3) demandantes, Edwin Jiménez Irizarry y Margarita Martínez Pérez, y Luz M. Ríos Rosario, no habían sido demandados por la Asociación en Asoc. v. Báez y otros.
Wilfredo Báez, Rafael Muñoz y Beatriz Ávila de Muñoz, a pesar de haber sido demandados en Asoc. v. Báez y otros, no comparecieron en la demanda. Wilfredo Baéz, sin embargo, es hijo de Anastacio Báez Colón y Aidé García Rodríguez, quienes sí comparecieron.


(15) De acuerdo con la demanda, solamente uno (1) de los residentes demandan-tes, el Sr. Arquímedes Ramírez Rivera, había autorizado a la Asociación a hacer gestiones ante el Municipio después de la aprobación de la citada Ley Núm. 21 el 20 de mayo de 1987. Demanda, Caso Civil Núm. KPE-90-1382, párrafo 21.


(16) En la demanda también se alegó que la Asociación requiere a los residentes anunciar con, por lo menos, un (1) día de anticipación toda actividad a la cual pudie-ran asistir diez'(10) o más personas y que publica sus nombres en las listas de *197aquellos que no pagan la cuota de mantenimiento. Los residentes demandantes plan-tearon que estas alegadas actuaciones violan su derecho constitucionalmente reco-nocido a la intimidad.


(17) Los demandantes también solicitaron una orden para que la Asociación desistiera del requisito de previa notificación de actividades y de la publicación de sus nombres y direcciones como residentes que no pagan la cuota de mantenimiento.


(18) Entre los incidentes procesales cabe destacar una orden de interdicto preli-minar mediante la cual el tribunal de instancia ordenó que la Asociación entregara a los residentes demandantes los controles remotos por un precio de treinta y cinco dólares ($35) por unidad o sus claves sin costo alguno.


(19) Los residentes demandantes no presentaron ningún planteamiento de ín-dole constitucional en esta moción de sentencia sumaria. En particular, no solicita-ron al tribunal de instancia que resolviera sus planteamientos sobre el alegado re-quisito de notificación previa de actividades de diez (10) o más invitados o sobre la alegada publicación de sus nombres y direcciones en las listas de los residentes que no pagan la cuota de mantenimiento.


(20) El tribunal de instancia determinó que el Sr. Edwin Jiménez Irizarry y el Sr. Juan A. Molina Robles nunca suscribieron la referida autorización.


(21) A pesar de que los residentes demandantes lo plantearon en la moción de sentencia sumaria, el tribunal a quo no se expresó directamente sobre el asunto de la llave del portón del paseo peatonal ni sobre el cierre nocturno del portón de la inter-sección de las calles Gardenia y Lirio o a quién corresponde la carga monetaria de los controles remotos de los residentes que no suscribieron contrato de mantenimiento.
Cabe destacar, sin embargo, que en la orden de interdicto preliminar el tribunal había ordenado la entrega de los controles a cambio del pago de treinta y cinco dólares ($35) por unidad o la entrega gratuita de la clave.


(22) La solicitud de revisión contiene los señalamientos de error siguientes:
“A. Primer Error: ‘Erró ... al resolver que los demandantes recurridos están protegidos por la Sección 15, de la Ley [Núm. 21 según enmendada por la] Ley número 156 ... a pesar de que éstos favorecieron el establecimiento del control de acceso, y [que] dicha sección ... sólo protege a los residentes que no favorecieron el sistema.’
“B. Segundo Error: ‘Erró ... al resolver que un sistema de control de tráfico de vehículos implantado a tenor con la Ley núm. 21 ... y la Ley núm. 156 ... tiene que estar inscrito en el Registro ... como grav[a]men real o existir un contrato por escrito para poder obligar a un residente a contribuir económicamente a los gastos de man-tenimiento del sistema.’
“C. Tercer Error: ‘Erró ... al no resolver que entre los demandantes y la Aso-ciación ... se perfeccionó un contrato de mandato, y el mismo obligaba a los deman-dantes recurridos a apoyar económicamente el sistema de control de tráfico de vehí-culos una vez implantado el sistema.’
“D. Cuarto Error: ‘Erró ... al declarar sin lugar la Moción en Oposición a Soli-citud de Sentencia Sumaria y Solicitud de Vista en su Fondo.’ ” Solicitud de revisión, pág. 6.


(23) Por no estar las acciones de daños y perjuicios ante nuestra consideración, no exponemos las alegaciones de la reconvención sobre los daños que la implantación del sistema de control de acceso alegadamente ha causado a los residentes demandados.


(24) Esta moción de sentencia sumaria parcial fue suscrita por todos los residen-tes demandados en los dos (2) casos consolidados iniciados por la Asociación, incluso el señor Caquías Mendoza.
Ni éstos ni la Asociación intentaron utilizar la sentencia del Tribunal Superior en Caquías etc. v. Asoc. como impedimento colateral por sentencia en su modalidad ofensiva o defensiva.


(25) Surge de los documentos y de las declaraciones anejadas a la moción que los residentes peticionarios William Varas Bas y Anastacio Báez Colón, y María A. Sierra Díaz y Carmen Borgos Bou, esposas de los peticionarios Rafael Kercado Salgado y Ernesto Rodríguez Rivera, respectivamente, firmaron las autorizaciones en enero de 1987. El peticionario Arquímedes Ramírez Rivera la firmó el 15 de junio de 1989. Los únicos que no firmaron fueron Juan A. Molina Robles y Wilfredo Báez. El padre de este último, Anastacio Báez Colón, sin embargo, sí había suscrito la referida autorización.


(26) La Reconvención no contenía esta impugnación constitucional, por lo que la moción de sentencia sumaria parcial implícitamente enmendó la reconvención con respecto a este particular. Dispone la parte pertinente de la moción de la forma siguiente:
“3. Si el Honorable Tribunal entiende que el CONTROL fde implantado legal-mente y que la demandante está facultada por la Ley Núm. 21 a continuar operán-dolo en la forma en que lo hace entonces solicitamos que se declare inconstitucional dicha ley.” Moción solicitando se dicte sentencia sumaria parcial, Caso Civil Núm. KAC-90-1221; KAC-90-1233 (Cons.), pág. 61.


(27) La See. 9 del Art. VI de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, 1982, pág. 369, dispone que “[s]ólo se dispondrá de las propiedades y fondos públicos para fines públicos y para el sostenimiento y funcionamiento de las institu-ciones del Estado, y en todo caso por autoridad de ley”.


(28) De forma supletoria solicitaron una nueva determinación de que tienen derecho a los controles remotos que activan los portones mientras el sistema conti-núe operando. Moción solicitando se dicte sentencia sumaria parcial, Casos Civiles Núms. KAC-90-1221 y KAC-90-1233 (Cons.), pág. 61.


(29) El señor Caquías Mendoza no recurrió ante nos de la resolución del tribunal a quo, por lo que el Caso Civil Núm. KAC-90-1221 no se encuentra ante este Foro para adjudicación.


(30) En adelante, nos referiremos a los residentes, recurridos en Caquías etc. v. Asoc., y recurrentes en Asoc. v. Báez y otros, como los “residentes opositores”.


(31) Los residentes opositores también señalaron que el sistema fue implantado en violación de la Ley sobre Política Pública Ambiental y el reglamento que la im-planta, porque alegadamente no se precedió de una declaración sobre el impacto ambiental del sistema o, en la alternativa, de una determinación de que tal declara-ción no era necesaria.


(32) Debido a los planteamientos constitucionales en la alternativa, el 19 de junio de 1992 expedimos una resolución en la que concedimos término al Procurador General para que se expresara sobre éstos. Este presentó su informe el 6 de noviem-bre de 1992.


(33) Dispone la referida sección:
*207Si la determinación del municipio favorece los controles propuestos por la Junta, Consejo o Asociación de Residentes, emitirá un dictamen final y autorizará la implantación. Dicho dictamen será firme desde la fecha del archivo en el municipio de copia de su notificación. Si la autorización del municipio modifica o establece restricciones a los controles propuestos por la Junta, emitirá un dictamen preliminar que contendrá las condiciones, cambios o modificaciones bajo los cuales deberá desa-rrollarse el proyecto teniendo que adoptarse dicho dictamen preliminar mediante declaración firmada por no menos de tres cuartas (3/4) partes de los propietarios, dentro de los quince (15) días siguientes a la fecha de archivo en el municipio de copia de su notificación. La firma de dichos propietarios estará limitada a un propie-tario por vivienda. 23 L.P.R.A. sec. 64b(d).


(34) Nos abstenemos de resolver el planteamiento de que al aprobar e implantar el sistema de control de acceso en Mansiones no se cumplió con la Ley sobre Política Pública Ambiental, según enmendada, ni con el Reglamento sobre Declaración de Impacto Ambiental de Puerto Rico, Reglamento Núm. 3106 de 4 de junio de 1984, por entender que procede remitirlo al tribunal a quo para que determine si la Junta de Calidad Ambiental tiene jurisdicción primaria sobre el asunto. Los residentes oposi-tores no presentaron el planteamiento ante esta junta y la Sec. 1.4 del referido reglamento dispone que ésta será la instrumentalidad responsable de reglamentar y administrar el proceso de declaraciones de impacto ambiental. Véanse, e.g.\ Sees. 1.6.1-1.6.5, 5, Reglamento Núm. 3106.


(35) En respuesta a la orden de interdicto preliminar de 25 de octubre de 1990, emitida en Caquías etc. v. Asoc., la Asociación entregó las claves de los controles remotos a los residentes allí demandantes y aquí recurridos.


(36) La See. 8 de la Ley Núm. 21, supra, 23 L.P.R.A. sec. 64d-l, permite que, mediante escritura pública suscrita por los propietarios de más del 50% de las fincas, se inscriba en el registro la autorización del municipio como un gravamen real. El gravamen sólo surtirá efecto sobre las fincas cuyos titulares han consentido a la inscripción. La inscripción también puede solicitarla el urbanizador, desarrollador o constructor que antes de vender o conceder opción de compra sobre finca alguna obtenga un permiso para implantar el control de acceso. See. 4, Ley Núm. 21, según enmendada, supra, 23 L.P.R.A. sec. 64b-l.


(37) En ese caso, ello ha de constar en actas. Sec. 10(a)(3) de la Ley Núm. 21, según enmendada, supra, 23 L.P.R.A. sec. 64d-3(a)(3).


(38) La Sec. 15 de la Ley Núm. 21, según enmendada, supra, 23 L.P.R.A. see. 64g, dispone del modo siguiente:
“Los propietarios que no autorizaron expresamente el establecimiento del sis-tema de control de acceso no estarán obligados al pago de cuotas para el estableci-miento, operación, mantenimiento o remoción de dicho sistema excepto en aquellos casos en que se comprometan a dichos pagos mediante contrato escrito. Cuando así se comprometan, estos propietarios estarán sujetos a las obligaciones y disposiciones de la sec. 64d~3 de esta ley. Todo propietario o residente tendrá acceso al área sujeta al control de acceso en igualdad de condiciones y todo propietario podrá participar con voz y voto en las asambleas generales que celebre el Consejo, Junta o Asociación de Residentes, independientemente de que sea o no miembro de dicho organismo.” (Énfasis suplido.)


(39) La See. 5.03(8) del Reglamento explícitamente impone el requisito siguiente para solicitar el permiso:
“Garantía de que se le proveerá acceso por igual y en todo momento a todos los residentes de la comunidad, incluyendo a los que no favorezcan el establecimiento de los controles propuestos .”


(40) En su parte pertinente, el inciso c de la See. 2 de la Ley Núm. 21, según enmendada, supra, 23 L.RR.A. sec. 64a(c), dispone que “[a]quellas personas que favorezcan la implantación del sistema deberán hacerlo expresamente y por escrito ...”. La Sec. 15 de la Ley Núm. 21, supra, también dispone que aquellos propietarios que no autorizaron expresamente la implantación del sistema no están obligados a sufragar su mantenimiento y operación a menos que se comprometan mediante con-trato escrito. Sec. 15 de la Ley Núm. 21, supra. Por lo tanto, el silencio del residente no lo compromete.


(41) Los residentes recurridos en Caquías etc. v. Asoc. se abstuvieron de abundar sobre los planteamientos constitucionales. Luego de un análisis de poco más de un párrafo, manifestaron que “[n]o nos extenderemos en el análisis constitucional ya que como hemos expuesto, los derechos de los recurridos están debida y adecuada-mente garantizados por la Ley 21[,] el Reglamento 20 y la Ordenanza”. Alegato de réplica de la parte recurrida, págs. 24^25. Como hemos resuelto los señalamientos de error en Caquías etc. v. Asoc. a favor de los residentes recurridos, este caso no pre-senta ninguna cuestión constitucional para nuestra adjudicación. Estas cuestiones surgen únicamente a raíz de la moción de sentencia sumaría parcial denegada en Asoc. v. Báez y otros.